DETAILED ACTION
Status of the Claims
Claims 8, 11, 19 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US 20130222573) in view of Kennedy (US 20200071912), in view of Ferguson (US 20140309833).

an object detection system arranged on a work vehicle, wherein the object detection system is configured to detect and classify one or more object obstructions located at a worksite; 
[0038] FIG. 2 is an overall configuration diagram of a peripheral monitoring device for the working machine according to the embodiment of the present invention. The same elements as in the preceding figure are each assigned the same reference number, and description of these elements is omitted herein (the same also applies to figures that follow). The peripheral monitoring device shown in FIG. 2 includes the cameras 13a, 13b, 13c, an obstacle detection unit 400, a position calculating unit 500, a hazard zone calculating unit 700, a determining unit 800, a risk level setting unit 2000, an image generating unit 600, and the display device 1300. 
[0042] The risk level setting unit 2000 sets, for any obstacles determined by the determining unit 800 to be present within the hazard zone, a contact risk level based upon at least one of the type (person/object), position, and height of each obstacle that have been obtained from the images acquired by the cameras 13a, 13b, 13c (hereinafter, the contact risk levels may be referred to simply as risk levels).
[0064] After the identification of the type (person/object) of extracted region in steps S508 to S511, it is further checked in step S512 whether distance calculations and type determinations have also been conducted upon all other extracted regions. If the calculations and/or the determinations are not completed, the position calculating unit 500 returns to step S501 and repeats step S501 onward. The relative position of the obstacle detected by the obstacle detection unit 400, with respect to the hydraulic excavator, is calculated by the execution of the classify one or more object obstructions}
a zone configuration system, wherein the zone configuration system is configured to associate position data with the one or more object obstructions, and generate object models of the object obstructions based on the associated position data; and 
[0046] The bird's-eye visual-point setting unit 2100 sets a visual point (bird's-eye visual point) for looking down upon the bird's-eye image that the bird's-eye image generator 610 has generated, through a virtual camera (not shown). The setting unit 2100 includes a bird's-eye position setter 2130 and a bird's-eye height setter 2140. The bird's-eye position setter 2130 sets a position of the bird's-eye visual point, on a horizontal surface. In the present embodiment, a position of the obstacle, on the horizontal surface, that has the highest contact risk level set by the risk level setting unit 2000, is set as the position of the bird's-eye visual point. The bird's-eye height setter 2140 sets a height (vertical) position of the bird's-eye visual point, and in the present embodiment, bird's-eye height is set so that at least the hydraulic excavator and the hazard zone calculated by the hazard zone calculating unit 700 are included in an image that the virtual camera acquires. Instead of or in combination with controlling bird's-eye height (height of the virtual camera) in this manner, the virtual camera may have its focal length (angle of view) controlled for both of the hydraulic excavator and the hazard zone to be included in the virtual camera image. 
an electronic data processor communicatively coupled to each of the object detection system and the zone configuration system, wherein the electronic data processor is configured to generate and associate warning zones …with the object models for display on a user display in substantially real-time,
[0041] The determining unit 800 determines, from the obstacle position that the position calculating unit 500 has calculated, whether obstacles exist in the hazard zone that the hazard zone calculating unit 700 has calculated. "In the hazard zone" here refers to both an inner region of a hazard zone (i.e., the hydraulic excavator side) and a region on the hazard zone. All other regions of the hazard zone are referred to collectively as the outside of the hazard zone. {i.e. associate warning zones with the object}
[0047] The monitoring image generator 620 generates a monitoring image by further imaging, with the virtual camera from the bird's-eye visual point set by the bird's-eye visual-point setting unit 2100, the bird's-eye image generated by the bird's-eye image generator 610. The monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate. For example, the monitoring image preferably is such that a dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image will be displayed to enable the operator to readily understand the position of an obstacle relative to the hydraulic excavator. The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image. During this display, an actual attitude and motion of the hydraulic excavator will be preferably incorporated into the dummy working-machine figure to allow the operator to even more readily grasp a particular situation. 
wherein the warning zones are manually generated by an operator via the user and wherein manual generation of the warning zones includes addition of metadata or image layers to the object models by the operator.
Kennedy teaches a visual assistance and control system for a work machine wherein [0073] Manual interface 308 allows operator 350, people 210 or other users to manually enter characteristics of objects and/or terrain in worksite 100. For example, a surveying crew may survey a worksite and input a map of the terrain of worksite 100 in data store 316 via manual interface 308. As another example, manual interface 308 can retrieve, from an external source, data indicative of the locations of various above and below ground utilities.
Onuma and Kennedy are considered to be analogous art because they pertain to monitoring device for working machines. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the warning zones are manually generated by an operator via the user and wherein manual generation of the warning zones includes addition of metadata or image layers to the object models by the operator for Onuma’s device in order to improve its capability of recognizing objects.
Onuma did not disclose warning zones that are classified as active or inactive;
Ferguson teaches a system for mapping active and inactive construction zones wherein [0004] In one example, classifying the activity type of the construction zone includes determining whether there have been any changes to the area of the construction zone from the detailed map information.  In another example, the activity type of the construction zone is classified as inactive when the features of the construction zone correspond to the features of the detailed map information for that area.  In this example, when the activity type of the construction zone is classified as inactive, operating the vehicle based on the classification includes operating the vehicle in the autonomous driving mode through the area of the construction zone. 
 [0005] In another example, the activity type of the construction zone is classified as active when the features of the construction zone indicate that there have been changes to the roadway as compared to the detailed map information.  In this example, when the activity type of the construction zone is classified as active, operating the vehicle based on the classification includes operating the vehicle in the manual driving mode through the area of the construction zone.
Onuma and Ferguson are considered to be analogous art because they pertain to monitoring device for working zones. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate warning zones that are classified as active or inactive for Onuma’s device in order to assist driver to maneuver in the construction zones easier. 
Regarding claim 19, the claim is interpreted and rejected as claim 8. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US 20130222573) in view of Agarwal (US 20190196466), in view of Ferguson (US 20140309833), 
Regarding claim 11, Onuma disclosed peripheral monitoring device for working machine, comprising
an object detection system arranged on a work vehicle, wherein the object detection system is configured to detect and classify one or more object obstructions located at a worksite; 
[0038] FIG. 2 is an overall configuration diagram of a peripheral monitoring device for the working machine according to the embodiment of the present invention. The same elements as in the preceding figure are each assigned the same reference number, and description of these elements is omitted herein (the same also applies to figures that follow). The peripheral monitoring device shown in FIG. 2 includes the cameras 13a, 13b, 13c, an obstacle detection unit 400, a position calculating unit 500, a hazard zone calculating unit 700, a determining unit 800, a risk level setting unit 2000, an image generating unit 600, and the display device 1300. 
[0042] The risk level setting unit 2000 sets, for any obstacles determined by the determining unit 800 to be present within the hazard zone, a contact risk level based upon at least one of the type (person/object), position, and height of each obstacle that have been obtained from the images acquired by the cameras 13a, 13b, 13c (hereinafter, the contact risk levels may be referred to simply as risk levels).
[0064] After the identification of the type (person/object) of extracted region in steps S508 to S511, it is further checked in step S512 whether distance calculations and type determinations have also been conducted upon all other extracted regions. If the calculations and/or the determinations are not completed, the position calculating unit 500 returns to step S501 and repeats step S501 onward. The relative position of the obstacle detected by the obstacle detection unit 400, with respect to the hydraulic excavator, is calculated by the execution of the above process. Depending upon the determination result in step S503, a method different from classify one or more object obstructions}
a zone configuration system, wherein the zone configuration system is configured to associate position data with the one or more object obstructions, and generate object models of the object obstructions based on the associated position data; and 
[0046] The bird's-eye visual-point setting unit 2100 sets a visual point (bird's-eye visual point) for looking down upon the bird's-eye image that the bird's-eye image generator 610 has generated, through a virtual camera (not shown). The setting unit 2100 includes a bird's-eye position setter 2130 and a bird's-eye height setter 2140. The bird's-eye position setter 2130 sets a position of the bird's-eye visual point, on a horizontal surface. In the present embodiment, a position of the obstacle, on the horizontal surface, that has the highest contact risk level set by the risk level setting unit 2000, is set as the position of the bird's-eye visual point. The bird's-eye height setter 2140 sets a height (vertical) position of the bird's-eye visual point, and in the present embodiment, bird's-eye height is set so that at least the hydraulic excavator and the hazard zone calculated by the hazard zone calculating unit 700 are included in an image that the virtual camera acquires. Instead of or in combination with controlling bird's-eye height (height of the virtual camera) in this manner, the virtual camera may have its focal length (angle of view) controlled for both of the hydraulic excavator and the hazard zone to be included in the virtual camera image. 
an electronic data processor communicatively coupled to each of the object detection system and the zone configuration system, wherein the electronic data processor is configured to generate and associate warning zones …with the object models for display on a user display in substantially real-time,
whether obstacles exist in the hazard zone that the hazard zone calculating unit 700 has calculated. "In the hazard zone" here refers to both an inner region of a hazard zone (i.e., the hydraulic excavator side) and a region on the hazard zone. All other regions of the hazard zone are referred to collectively as the outside of the hazard zone. {i.e. associate warning zones with the object}
[0047] The monitoring image generator 620 generates a monitoring image by further imaging, with the virtual camera from the bird's-eye visual point set by the bird's-eye visual-point setting unit 2100, the bird's-eye image generated by the bird's-eye image generator 610. The monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate. For example, the monitoring image preferably is such that a dummy working-machine figure graphically representing the hydraulic excavator centrally in the bird's-eye image will be displayed to enable the operator to readily understand the position of an obstacle relative to the hydraulic excavator. The dummy working-machine figure will be displayed by, for example, displaying an illustration or three-dimensional model of the hydraulic excavator centrally in the bird's-eye image. During this display, an actual attitude and motion of the hydraulic excavator will be preferably incorporated into the dummy working-machine figure to allow the operator to even more readily grasp a particular situation. 
Onuma did not disclose wherein the zone configuration system is further configured to generate the object models based on a comparative assessment of the object models to previously stored maps or models in a database.
by comparing an image 40 from the detector 22 to one or more instances of stored-images 38. As used herein, the image 40 may be comparable to a photograph provided by the camera, a radar-return-map provided by the radar, a point-cloud provided by the lidar, or a hybrid/combination of any two or more of the photograph, radar-return-map, and point-cloud. As will be recognized by those in the object classification arts, the stored-images 38 may include thousands of images, each of which having been previously classified as being associated with an instance of an object that may be found at or near the construction-zone 20.
Onuma and Agarwal are considered to be analogous art because they pertain to monitoring device for working machines. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the zone configuration system is further configured to generate the object models based on a comparative assessment of the object models to previously stored maps or models in a database for Onuma’s device in order to improve its capability of recognizing objects.
Onuma did not disclose warning zones that are classified as active or inactive;
Ferguson teaches a system for mapping active and inactive construction zones wherein [0004] In one example, classifying the activity type of the construction zone includes determining whether there have been any changes to the area of the construction zone from the the construction zone is classified as inactive when the features of the construction zone correspond to the features of the detailed map information for that area.  In this example, when the activity type of the construction zone is classified as inactive, operating the vehicle based on the classification includes operating the vehicle in the autonomous driving mode through the area of the construction zone. 
 [0005] In another example, the activity type of the construction zone is classified as active when the features of the construction zone indicate that there have been changes to the roadway as compared to the detailed map information.  In this example, when the activity type of the construction zone is classified as active, operating the vehicle based on the classification includes operating the vehicle in the manual driving mode through the area of the construction zone.
Onuma and Ferguson are considered to be analogous art because they pertain to monitoring device for working zones. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate warning zones that are classified as active or inactive for Onuma’s device in order to assist driver to maneuver in the construction zones easier. 


Response to Arguments
Applicant’s arguments with respect to claims 8, 11, 19 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection, including newly cited reference Ferguson (US 20140309833).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685